﻿
On behalf of the people and the Government of Mauritius I am pleased to convey to you, Sir, my sincere congratulations on your election as President of the forty-third session of the General Assembly. Your outstanding personal qualities and your vast experience in the field of diplomacy will be a guarantee of success in the deliberations of the Assembly's session.
I also wish to express the appreciation of the Government of Mauritius for the outstanding work performed by Mr. Peter Florin, Deputy Minister of Foreign Affairs of the German Democratic Republic, the outgoing President of the Assembly.
His Excellency Mr. Javier Perez de Cuellar deserves special mention for his devotion in pursuit of the goals and objectives of the United Nations. Despite the many hurdles in his path, he has succeeded in bringing to the negotiating table yesterday's antagonists and adversaries, and they are now talking about finding solutions to intractable problems. May we assure him of our unstinting support in the exacting tasks that confront him.
Mr. President, it is with great pleasure that, on behalf of the people and the Government of Mauritius, I congratulate, through you, the United Nations peace-keeping force on being awarded the Nobel Peace Prize. For decades, the blue helmets of the peace-keeping forces have been seen throughout the world, patrolling the most varied of conflicts. As the Nobel Prize citation states;
"The peace-keeping forces of the United Nations have, under extremely difficult conditions, contributed to reducing tension where an armistice has been negotiated but a peace treaty has yet to be established."
The Peace Prise is also a tribute to you, Mr. President, to the Secretary-General, Mr. Peres de Cuellar, and to the United Nations family as a whole.
Earlier this year, the third special session of the General Assembly devoted to disarmament tackled the problem facing mankind. Although it was not possible to adapt a document in its final form, yet we were unanimous in grasping the major implications of the problem. Everyone agreed that differences in political, military, social, economic and other fields should not stand in the way of closer international co-operation for peace and security. The entire disarmament process would be facilitated through a positive approach and greater openness and transparency in military matters.
Nuclear weapons today constitute the greatest menace to the existence of man. Therefore, our main concern is the avoidance of nuclear holocaust. At the special session there was a beginning of consensus on priority issues relating to chemical weapons, to verification and to the non-proliferation of nuclear weapons. We hope that further progress will be made in future discussions of those vital issues.
The special session welcomed the existing nuclear-weapon-free zones and debated the creation of new zones. The M Hoc Committee on the Indian Ocean concluded its second and last session of 1988 on 22 July. At the conclusion of the ad Hoc Committee's work on the Indian Ocean the Chairman of the Ad Hoc Committee, Ambassador Daya Perera of Sri Lanka, expressed the view that the members would have the political will to convene the conference at Colombo in 1990, at the latest. We wholeheartedly share that view. I am confident that the members of the Ad Hoc Committee will have meaningful discussions during the two preparatory meetings scheduled in 1989 so that the long-overdue conference is finally convened. My delegation will give its full support to the Ad Hoc Committee in its work, as we in Mauritius are deeply concerned with the demilitarization of the Indian Ocean.
We have on previous occasions spoken on the vast amount of resources being spent on armaments, especially on conventional arms and forces. We are strongly in favour of the action programme charted by the international Conference on the Relationship Between Disarmament and Development. A global process of disarmament leading to a substantial reduction in military expenditure is bound to release much-needed resources to promote the prosperity of all nations. Lasting peace is more likely to be established through economic development than through lavish expenditure on armaments.	-
I should also like to say that Mauritius supports the stand of His Excellency Shri Rajiv Gandhi, Prime Minister of the Republic of India, enunciated in his address on 9 June 1988 to the third special session of the General Assembly devoted to disarmament.
In clear violation of the principles of the United Nations the island of Diego Garcia, along with the Chagos Archipelago, was detached from Mauritius by Britain prior to our independence in 1968. The island of Diego Garcia was ceded by Britain to the United States of America, which transformed it into a military base. The inhabitants of the island were summarily relocated to Mauritius. The key strategic role now assumed by Diego Garcia has brought the nuclear peril right into the heart of the Indian Ocean. We are determined never to give up our claim over Diego Garcia. With the support of other Indian Ocean States, we shall continue to mobilize international opinion for the restitution of the island to Mauritius. We are thankful to the States members of the Organization of African Unity and the Non-Align movement, as well as other friendly countries, for their continued support of our just claim. 
It grieves me to refer again to the sad plight of our brothers and sisters in South Africa, who have been denied their fundamental rights and have lived far too long under a regime of murder and terror. Despite the efforts of the United Nations, over four decades, to bring to an end this abominable form of racism, apartheid remains in force. Repeated calls have been made on the South African Government to comply with the resolutions of the United Nations, but to no avail. The resolutions calling for the unconditional release of Nelson Mandela and all other political prisoners, the elimination of apartheid, and the establishment of a free, United and democratic society in South Africa based on universal suffrage, continue to be flouted by the racist regime. My Government has systematically condemned the policy of apartheid. We consider that there can be no peace and security in South Africa until apartheid has been dismantled. Let it also be said that the racist regime of South Africa continues, unabated, its policy of external aggression and the destabilization of neighbouring front-line States, in defiance of repeated condemnation and the enforcement of sanctions.
The policy of apartheid has affected not only the oppressed people of South Africa but also the Namibian people, who continue to suffer through the illegal occupation of their country. It is now more than 22 years since the General Assembly terminated South Africa's mandate over Namibia and created the United Nations Council for Namibia to administer the Territory and prepare it for independence. The South African Government has used delaying tactics to block the implementation of the United Nations Plan for the Independence of Namibia, contained in Security Council resolution 435 (1973).
We have always supported the South West Africa People's Organization (SWAPO) in its struggle for the liberation of its homeland. We shall continue to do so until the country is ultimately free. We sincerely hope that the positive talks between South Africa, Angola, Cuba and the United States of America will yield the desired results, so that the United Nations will be able, in the very near future, to welcome to its midst the independent and sovereign State of Namibia.
The lessening of tension in southern Africa will enable the international community to tackle another crucial problem of the region, which concerns some six million refugees. In this context we commend the initiative of the recent International Conference on the Plight of Refugees, Returnees and Displaced Persons in South Africa (SARRED) for its plan of action towards reconstruction and rehabilitation measures in a region despoiled by 13 years of war.
I wish now to set the record straight regarding the policy of Mauritius towards the racist regime of South Africa. It is indeed with sorrow and much anger that I have to denounce a systematic campaign of disinformation about Mauritius and its links with South Africa. This campaign has been orchestrated by international vested interests, which feel threatened by the economic success of Mauritius, and by jealous rivals unable to emulate the Mauritian miracle. The aim of the campaign has been to equate Mauritius's success to her links with South Africa, and to stick the label "sanctions buster" on Mauritius.
I would like to take this opportunity to set the picture straight. Under British colonial rule, administrative and economic links tied Mauritius with South  Africa. Geographically, South Africa is the closest mainland to our island. However, since my Government assumed office in 1983, links with South Africa, which in any case were limited, have been diminishing as we have actively been seeking alternative sources and markets.
In 1982 Mauritius's domestic exports and re-exports to South Africa amounted to 0.76 per cent of its total world exports, and by 1987 they had dropped to 0.41 per cent. Our imports from South Africa in 1961 represented 9.6 per cent of our total imports world-wide in 1987 they represented only 8.3 per cent. Investment from South Africa in 1987 was 1.27 per cent of total foreign investment. Only 0.7 per cent of total investment in our export processing zone is South African, 60 per cent being Mauritian. We have diversified cur sources of tourists so that, from 22.6 per cent in 1984, the South African element fell to 14.7 per cent of total tourist arrivals.
Mauritius has a very fragile economy - being a small island State with no mineral resources, and being distant from markets and min sea routes. Despite these constraints, my Government, supported by the people of Mauritius, is, I repeat, actively diversifying away from South Africa, in accordance with our commitment to the United Nations, the Commonwealth and the Organization of African Unity.
The question of Palestine has remained on the agenda of the General Assembly since the founding of the United Nations, and still defies a just and equitable solution. Such a solution can only be found within the framework of a comprehensive settlement of the Middle East situation, based on Israel's total withdrawal from all the territories occupied since 1967 and the restoration of all the rights of the Palestinian people, including the right to return to their homeland, the right to self-determination and the right to establish their own independent and sovereign State on their national territory. We therefore support the speedy convening of an international peace conference on the Middle East, with the participation of all parties concerned, including the Palestine Liberation Organization (PLO), the sole and legitimate representative of the Palestinian people.
My Government rejoices that both Iraq and Iran have agreed to go to the negotiating table, thanks to the persevering efforts and diplomatic finesse displayed by the United Nations Secretary-General and his tireless staff. We pray that the efforts of the Secretary-General will pave the way for a peaceful settlement in that war-torn and ravaged area.
We also welcome the efforts of the countries members of the Association of South-East Asian Nations (ASEAN) in their quest for a comprehensive political settlement to the problem of Kampuchea. All foreign intervention and military occupation should be brought to an end without further delay. The incessant flow of refugees from that country has created tensions and security problems in neighbouring states. The recent Jakarta informal meeting, held in the city of Bogor from 25 to 28 July 1988, is no doubt a starting-point for a peace process that can lead to the restoration of the sovereign, independent, and neutral and non-aligned status of Kampuchea. 
We welcome the recent Geneva Agreements as a major step towards the restoration of peace in Afghanistan, This is an achievement that must be credited to the United Nations and especially to its Secretary-General. I pay a tribute also to the understanding shown by the United States of America and the Union of Soviet Socialist Republics.
The Korean people are also eagerly awaiting the peaceful reunification of their country. We hope that through dialogue the people of Korea, both North and South, will soon join the rest of the international community in the United Nations,
On the subject of human rights, my Government views with great concern the instances of violation of human and democratic rights, the enactment of the coercive internal security decree, and above all the systemic harassment of an ethnic group in Fiji. We appeal for the immediate restoration of the process of national reconciliation. Let the Government of Fiji show that it is motivated by a sense of fair play and universal justice and by tolerance and harmony.
Similarly, we hope that reason will prevail and that tensions in such troubled areas as Cyprus, Lebanon and Central America will give way to peace and stability. For nearly ten years now the world economy has stagnated, causing the slowing down and reversal of development, high unemployment and gruesome poverty. World trade is dominated by sharp currency fluctuations, trade imbalances between the major market economies and the debt-burdened developing countries. The 1988 World Economic Survey prepared by the United Nations has forecast that growth is expected to fall in 1989, The Survey goes on to say that, while economic growth among developing countries varied greatly last year, affected by foreign debt, decreasing overseas earnings and difficulties in orienting policies towards economic stability, growth slowed down for the developing countries, mostly in Africa and Latin America, where per capita output is continuing to fall. 
My Government supports the call by the Heads of State or Government of the seven major industrial nations and the President of the Commission, of the European Communities at the recent Toronto economic summit, for relief for developing countries whose economic growth is paralysed by external debt. In 1987, the amount transferred to foreign creditors abroad in interest and repayments outpaced new lending and absorbed resources needed for domestic investments. Several countries have accumulated significant arrears to official creditors. The International Monetary Fund (IMP) alone was owed 32 billion in 1987.
The performance of developing countries is important to the world economy. Central to the prospects of the developing countries are a healthy global environment and an open trading system, adequate financial flows and also their commitment to appropriate economic reforms. The problems of many heavily indebted developing countries are a cause of economic and political concern and can be a threat to political stability in the developing countries themselves. Many indebted countries have begun the difficult process of macro-economic adjustment and structural reform necessary for sustained progress. My Government urges an increase in concessional resource flows to help the poorest developing countries resume sustained growth, especially in cases where it is extremely difficult for them to service their debts. Protectionist measures, particularly in large developed countries, should be removed without delay so that a more favourable environment can be built for accelerated growth in international trade.
A large number of States of Africa, Latin America and Asia are still burdened with the problem of debt. The recent disorders in the stock exchange, which have resulted in sudden losses much more substantial that the total debt accumulated over the years by African countries, have revealed the vulnerability of even the most powerful economies. It is indeed paradoxical and anomalous that African States, which are endowed with a wealth of human, natural, spiritual and material resources, should, after two or three decades of independence, have turned into an exporter of capital and human technology, into importers of foreign expertise, of inappropriate technology or food they can produce, of goods that are meant to satisfy artificial needs created from abroad, in a word, that they should have turned into importers of catastrophes and frustration.
The international community has a great responsibility in contributing to the solution of our debt crisis. The debt-distressed countries that are most severely handicapped should receive special attention and should be the object of special measures of a concessional nature, of an increased flow of resources, and of reduced interest rates. It is also important that the praiseworthy example of donor countries which have written off public loans or converted them into grants should be more widely followed. At the same time, there is a need to ensure that solutions to the debt crisis do not reinforce the political, economic and technological dependence of the affected countries.
We support the recommendations in the report of the World Commission on Environment and Development, which was so ably chaired by Gro Harlem Brundtland, Prime Minister of Norway. Threats to the environment recognize no boundaries. International co-operation among all countries is required if we are to return to a healthy environment. Urgent action is needed to save the world from a global climatic change, from air, sea and fresh-water pollution, from acid rain, hazardous substances, deforestation and toxic waste. Mauritius deplores the actions of several unscrupulous companies which have tried to obtain facilities for dumping toxic industrial wastes in various African States. The States involved are for the most part western African States whose Governments have no separate portfolio for environmental affairs.
It is a matter of great concern, and not only on humanitarian grounds, it is not a question of a trade-off between growth and development on the one hand and environmental issues on the other. It has to be seen in its true context, that is to say, as being as urgent as problems of chronic indebtedness and food scarcities, if not more so. The presence of radio-active and other toxic wastes on African soil is definitely detrimental to future development programmes and to the future use of natural resources.
We unreservedly support the resolution adopted by the Conference of the Organization of African Unity (OAU) held at Addis Ababa, which condemned the use of African States as dumping grounds by the more industrialized countries, under whatever financial terms proposed. We call upon the international community to take vigorous steps to exercise surveillance in order to prevent the recurrence of such reprehensible and irresponsible acts and to assist the affected States in the rehabilitation of their natural environment.
The rich developed countries should show greater concern for vulnerable small island States which are saddled with problems of development. In addition to our limited resources and capacity for autonomous development, we are far from international markets and heavily dependent upon them. There is therefore an urgent need to ensure stability in these markets, especially in respect of our commodities and manufactured goods. We therefore appeal to our trading partners in the North to remove all trade barriers and to do away with all protectionist measures which adversely affect the development of our economy. 
Mauritius is actively beginning to develop regional co-operation with other countries of the Indian Ocean and member States of the Preferential Trade Area with a view to achieving greater collective self-reliance through the improvement of our trade exchanges and the setting up of intra-regional projects. In that context, we appreciate the generous assistance rapidly made available by friendly countries and international organizations so that regional co-operation nay become viable and meaningful.
The illegal use of and illicit trafficking in drugs threaten the well-being of mankind. There is an urgent need for improved international co-operation to counter all facets of the illicit drug problem, in particular production, trafficking and the financing of the drug trade. My Government has adopted tough laws to confiscate the proceeds of drug traffickers and to prevent money laundering.
Although the great eighteenth-century English philosopher Hobbes said in his Leviathan that man's life is short, nasty and brutish, we, after going through the catalogue of problems and misfortunes besetting the world, have every reason to see the light at the end of the tunnel. There is cause for satisfaction and contentment in the knowledge that recent events in northern Africa, in Afghanistan, in the Gulf region, in the field of disarmament, at the Berlin conference of the International Monetary Fund (IMF), and elsewhere have taken the upward path of sanity. Above all, there is the sudden consciousness that man's destiny is the survival of the species.
Our people are peace-loving and are dedicated to the cause of peace at home and an enduring peace in the world. Our people uphold human rights and dignity. Our people uphold democratic values, principles and practices, and freedom of association, of conscience and of speech. Our people also believe in the sanctity of human life, in unity at home and in the world, and in the splendour and richness of diversity. Our people also believe in one world and in man, and believe that we should constantly search for truth and concentrate on all the common good that binds all of us on our planet Earth and that should bind all in our common endeavour to work for a better, safer and happier world. We also believe that we have come - and that all should come - to the United Nations not to save face but to save lives.
Armed with that conviction, let me conclude my address on this note of optimism and good cheer that tomorrow a better world will dawn.
